Citation Nr: 0323737	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for recurrent 
headaches, to include a migraine syndrome, to include as 
secondary to service-connected tinnitus.

2.  Entitlement to service connection for residuals of a 
right thigh injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims.

In December 2002 the Board undertook additional development 
with respect to this case pursuant to the authority granted 
by 38 C.F.R. §19.9(a)(2).  Specifically, the veteran 
underwent new medical examinations in July 2003.  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir., May 1, 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

For the reasons stated below, the Board finds that the 
veteran is entitled to a grant of service connection for his 
recurrent headaches and residuals of a right thigh injury, 
but that a REMAND is required with respect to the right knee 
claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran engaged in combat while on active duty.

3.  The competent medical evidence reflects that the 
veteran's recurrent headaches and right thigh disability are 
causally related to his period of active duty.


CONCLUSIONS OF LAW

1.  Service connection is warranted for recurrent headaches.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  Service connection is warranted for the residuals of a 
right thigh injury.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist 
the appellant in the development of facts pertinent to his 
claim.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which became law 
on November 9, 2000,  redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the present case, the Board has determined the evidence 
supports the grant of service connection for recurrent 
headaches and residuals of a right thigh injury.  
Accordingly, there is no prejudice to the veteran in 
adjudicating these claims without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran essentially contends that his 
disabilities were incurred while engaged in combat during his 
period of active duty.  Regarding his recurrent headaches, he 
alleges that this disability is causally related to in-
service trauma, to include acoustic trauma from having been 
fired upon and having his boat hit by rockets and other 
projectiles in combat.  He further asserts, in the 
alternative, that his recurrent headaches were caused or 
aggravated by his service-connected tinnitus.  In addition, 
he asserts that he injured his right thigh while aboard an 
ATC 132-11 boat during engagement with the enemy.

The veteran's DD Form 214 reflects that he received the 
Vietnam Service Medal, Navy Achievement Medal with Combat V, 
the Republic of Vietnam Campaign Medal, and the Combat Action 
Ribbon, among other awards and commendations.

The service medical records appear to be incomplete, as the 
only available record is the veteran's April 1967 enlistment 
examination.  However, the National Personnel Records Center 
(NPRC) has reported that all available records have been sent 
to the RO.  

In accord with the Board's development directives, the 
veteran underwent VA orthopedic and neurologic examinations 
in July 2003.  Both examiners indicated that the claims 
folder was reviewed, and summarized the veteran's account of 
his in-service injuries.

The VA orthopedic examiner diagnosed history of a right thigh 
contusion with persistent hamstring pain and mild 
contracture.  Further, the examiner opined that this 
disability was at least as likely as not related to the 
veteran's account of his in-service injury.

The VA neurologic examiner diagnosed post-traumatic 
headaches, vascular in nature, mild to moderate.  The 
examiner opined that these headaches appeared to be related 
to the veteran's history of blast concussion/acoustic trauma 
sustained during combat in Vietnam.  However, the examiner 
also stated that these headaches developed prior to the 
development of tinnitus, and, hence, they were not related to 
tinnitus.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The record reflects that the veteran served in combat during 
his period of active duty.  The provisions of 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying service-
connection in each case shall be recorded in full.


Analysis.  In the instant case, the Board finds that the 
evidence supports a grant of service connection for recurrent 
headaches and residuals of a right thigh injury.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As an initial matter, the Board finds that the veteran 
engaged in combat during his period of active duty, as 
documented, in part, by the fact that he received the Combat 
Action Ribbon.  Thus, his account of his in-service injuries 
is accepted as true in the absence of clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board further notes that the competent medical evidence 
reflects that the veteran currently has recurrent headaches 
and a right thigh disability.  Moreover, the only competent 
medical evidence to address the etiology of these 
disabilities is that of the July 2003 VA orthopedic and 
neurologic examinations.  As detailed above, both examiners 
opined that these disabilities were causally related to his 
active service.  These opinions were based upon examination 
of the veteran and a review of his claims folder.  

There is competent medical evidence that supports the 
contended causal relationships between the veteran's 
headaches and a right thigh disability and his in-service 
trauma.  There is no competent opinion that indicates 
otherwise.  Under these circumstances, the Board finds that 
service connection for recurrent headaches and residuals of a 
right thigh injury is warranted.


ORDER

Entitlement to service connection for recurrent headaches is 
granted.

Entitlement to service connection for residuals of a right 
thigh injury is granted.


REMAND

In light of the Federal Circuit's holding in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
supra, the Board is of the opinion that the RO should 
consider the effect of the July 2003 VA orthopedic 
examination on the right knee claim in the first instance.  

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his right knee claim of the impact of the 
notification requirements on his claim. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of service 
connection for residuals of a right knee 
injury with consideration of the 
additional evidence added to the record, 
to include the report of the July 2003 VA 
orthopedic examination. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



